DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered.
Response to Amendment
Applicant amended claim 1. Claims 1-4, 7-22, and 24-28 are currently pending, with claims 10-20 being withdrawn from consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7-9, 21, 22, and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Biser (US 8,636,786 B2) (hereinafter Biser ‘786) in view of Bruder et al. (US 2014/0330222 A1) and in further view of Biser et al. (US 2009/0287283 A1) (hereinafter Biser ‘283).
Regarding claim 1, Biser ‘786 discloses a therapeutic mask system for treatment of an eye region of a human or animal subject’s head (Fig. 17, gel pack 400 and frame 450; Col. 21, lines 3-15), the system comprising: a strap configured for positioning the strap around the subject’s head, the strap comprising a first side and a second side opposite the first side (frame 450, right strap 462, left strap 472; Col. 21, lines 16-38); and at least one treatment pod (gel pack 400; Col. 21, lines 3-15), the at least one treatment pod comprising a first side and a second side opposite the first side; wherein only the second side of the at least one treatment pod is releasably coupled to the first side of the strap (right fasteners 466, 468; left fasteners 476, 478; Col. 14, lines 35-45); wherein the first side of the at least one treatment pod is configured for contact with the eye region of the subject’s head (Col. 14, lines 35-45).
Biser ‘786 does not disclose that the treatment pod contains a loose, granular fill material within an outer shell or that the at least one treatment pod comprises a recessed area formed on the first side of the at least one treatment pod. The treatment pod disclosed by Biser ‘786 comprises a gelatinous material encased between two flexible sheets (Col. 4, lines 7-42).
Bruder teaches an article for therapy and treatment of an eye (¶0010) comprising at least one treatment pod (710a,b; ¶0045) containing a loose, granular fill material (¶0036-0039, 0045). The loose, granular fill material comprises hydrophilic zeolites incorporating silver (¶0037). The granular fill material incorporating silver advantageously provides anti-microbial properties to the treatment pod (¶0038). The hydrophilic nature of the zeolites further allows the treatment pod to absorb water, either from the atmosphere or from manually added water (¶0037). This simplifies the process of providing moist heat therapy relative to the system of Biser ‘786, since the treatment pods taught by Bruder may be wet and heated directly (Bruder: ¶0037, 0042, and 0043), while the treatment pods disclosed by Biser ‘786 requires a separate, wettable sheet in addition to the treatment pod in order to provide moist heat therapy (Biser ‘786: 86; Col. 9, line 29 – Col. 10, line 35). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 so that the treatment pod contains a loose, granular fill material within an outer shell as taught by Bruder so that the treatment pod would have anti-microbial properties, to simplify the process of providing hot moist therapy with the system.
Biser ‘283 teaches a therapeutic mask system comprising a treatment pod (20; ¶0050). The treatment pod has an embodiment (Fig. 6; 62) comprising recesses (240a,b) on the skin facing side of the pod (¶0059). The recesses may take the form of apertures (¶0059, lines 8-12) or may take the form indentations comprising reduced fill material (¶0059, lines 13-19). The recesses advantageously reduce discomfort caused to the eyes by reducing or eliminating the amount of material pressing against the eyeball (¶0059). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 in view of Bruder so that the at least one treatment pod comprises a recessed area formed on the first side of the at least one treatment pod in order to reduce the discomfort caused to the eyes by reducing or eliminating the amount of material pressing against the eyeball as taught by Biser ‘283.
Regarding claim 2, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Bruder further teaches that the treatment pod containing a loose, granular fill material within an outer shell comprises an outer shell formed from woven or non-woven synthetic fabrics (¶0041). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 further discloses that the outer shell of the at least one treatment pod is formed from a fabric material.
Regarding claim 7, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Biser ‘786 further discloses that the at least one treatment pod (gel pack 400) is configured to be releasably coupled to the strap (frame 450, right strap 462, left strap 472) at a plurality of points along the strap (right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Regarding claim 8, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver heat to the eye region of the subject (Biser ‘786: Col. 3, line 44 – Col. 4, line 6; Bruder: ¶0043 and 0045).
Regarding claim 9, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver cold therapy to the eye region of the subject (Biser ‘786: Col. 3, line 44 – Col. 4, line 6; Bruder: ¶0043 and 0045).
Regarding claim 21, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod is configured to deliver moist heat to the eye region of the subject’s head (Biser ‘786: Col. 3, line 44 – Col. 4, line 6; Col. 9, line 29 – Col. 10, line 35; Bruder: ¶0043 and 0045).
Regarding claim 22, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Bruder teaches a loose, granular fill material comprising a hydrophilic zeolite (¶0037). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 further discloses that the loose, granular fill material comprises a hydrophilic zeolite.
Regarding claim 24, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Biser ‘283 teaches an embodiment in which the recessed area of the treatment pod is an indention (¶0059, lines 13-19). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses that the recessed area is an indentation on the first side of the at least one treatment pod.
Regarding claim 25, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. As discussed above, Biser ‘283 teaches an embodiment in which the recessed area of the treatment pod is an opening (¶0059, lines 8-12). Therefore, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses that the recessed area is an opening.
Regarding claim 26, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the therapeutic mask system further comprises an insulating shield (Biser ‘786: heat shield 500), and wherein the insulating shield is configured to be positioned between the at least one treatment pod and the cornea of the at least one eye of the subject (Biser ‘786: Fig. 18; Col. 21, line 46 – Col. 22, line 2; Note that in addition to an embodiment comprising apertures at the eyes as depicted in figure 18, Biser ‘786 also discloses embodiments of the insulating shield comprising the apertures being covered by a similar insulating materials, which would position the shield between the treatment pod and eyes of the subject).
Regarding claim 27, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1, and further discloses that the at least one treatment pod (Biser ‘786: gel pack 400) is releasably coupled to the strap (Biser ‘786: frame 450) by snap fasteners or hook-and-loop fasteners (Biser ‘786: right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Regarding claim 28, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 1. Biser ‘786 further discloses that the strap is receiver-less (¶0048 of the instant specification defines receivers to be “permanently-formed indents or pocket”, and frame 450 of Biser ‘786 lacks such structures) and the at least one treatment pod is detachably secured directly to the strap (Biser ‘786: right fasteners 466, 468; left fasteners 476, 478; Col. 21, lines 16-45).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Biser (US 8,636,786 B2) (hereinafter Biser ‘786) in view of Bruder et al. (US 2014/0330222 A1), in further view of Biser et al. (US 2009/0287283 A1) (hereinafter Biser ‘283), and in further view of Cargill et al. (US 2005/0118383 A1).
Regarding claim 3, Biser ‘786 in view of Bruder and in further view of Biser ‘283 discloses the system of claim 2, but does not disclose that at least a portion of the fabric material of the at least one treatment pod comprises an antimicrobial material embedded in the fabric material.
Cargill teaches a multi-layer structure for use in personal cooling devices (Abstract) comprising a skin-facing fabric inner layer (12) and a non-skin-facing fabric outer layer (26; Fig. 1; ¶0042). Cargill teaches that the fabric inner and outer layers may incorporate silver threads or silver coated yarns in order to provide anti-microbial properties to the fabric layers and keep garments made of the multi-layer structure clean (¶0054). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system disclosed by Biser ‘786 in view of Bruder and in further view of Biser ‘283 so that at least a portion of the fabric material of the at least one treatment pod comprises an antimicrobial material embedded in the fabric material as taught by Cargill in order to grant the outer shell of the treatment pods antimicrobial properties and keep it clean.
Regarding claim 4, Biser ‘786 in view of Bruder, in further view of Biser ‘283, and in further view of Cargill discloses the system of claim 3. As discussed above, Cargill teaches the inclusive of silver threads or silver coated yarns in the fabric layers (¶0054). Therefore, Biser ‘786 in view of Bruder, in further view of Biser ‘283, and in further view of Cargill discloses that the antimicrobial material comprises yarn comprising silver particles and that the silver yarn is woven into at least a portion of the fabric material of the outer shell.
Response to Arguments
This is in response to the arguments in Applicant’s Remarks, filed 07/15/22.
Applicant’s arguments with respect to the rejections of claims 1, 2, 7-9, 21, 22, and 24-28 under 35 U.S.C. 103 as being unpatentable over Biser ‘786 in view of Bruder and in further view of Biser ‘283 have been fully considered and are not persuasive.
Applicant argues that a person of ordinary skill in the art would not have found it obvious to combine the Biser ‘786 and ‘283 references with the Bruder reference due to the differences in the materials used for construction. Biser ‘786 and ‘283 employ a gel fill material which must be kept in a low or non-moisture transmissive container, in contrast to Bruder, which teaches a compress providing moist heat therapy with a granular fill material which adsorbs and release moisture through a fluid permeable shell and backing. Applicant argues that the fact that the Biser references employ a moisture impermeable container means that they are incompatible with the Bruder reference.
However, in the rejection of claim 1, neither of the Biser references are employed to disclose or teach either the outer shell of the treatment pod or the fill material – the office action cites Bruder as teaching a simpler to use system for providing moist heat therapy compared to Biser ‘786 and that the treatment pod should contain a loose, granular fill material with an outer shell as taught by Bruder. The treatment pod of Bruder providing a simpler to use system than that of Biser ‘786 is the motivation for combining the references.
Applicant argues that none of the references teach a strap releasably connect to the back side of the treatment pod because Biser ‘786 merely discloses straps attaching to the periphery of a treatment pod and not the back. Applicant further argues that neither the first side or the second side of the treatment pod of Biser ‘786 contacts the eye region of the subjects head and that the treatment pod of Biser ‘786 connects to an external frame on the ends of the strap and not the first side of the strap. Applicant further argues that there is no embodiment or description in Biser ‘786 in which the first side of the strap is being used to support the treatment pod by the pod’s back side.	
However, Biser ‘786 discloses that the frame (Fig. 17, feat. 450) is attachable to the outwardly facing side of the gel pack in order to compress the gel pack against the user’s anatomy, which is the eye region in this case (Col. 14, lines 35-Col. 15, line 19; Col. 21, lines 3-45). The frame comprises a strap which wraps around a user’s head (Fig. 17, feats. 462 and 472; Col. 21, lines 31-45) and ends in left and right retention portions which comprise fasteners for coupling to the gel pack (Fig. 17, feats. 464 and 474; Col. 21, lines 3-30). Because the strap of the frame wraps around the user’s head and couples to the outwardly facing side of the gel pack, the outwardly facing side of the gel pack (corresponding to the claimed second side of the treatment pod) is coupled to the inwardly facing side of the strap (corresponding to the claimed first side of the strap).  Furthermore, while Biser ‘786 does disclose that the periphery of the gel pack couples to the ends of the frame, as identified by applicant, Biser ‘786 still discloses that the outwardly facing side of the gel pack couples to the frame (Col. 14, lines 35-Col. 15, line 19) and that the strap is part of the frame (Col. 21, lines 3-45). This means that Biser ‘786 discloses that the periphery of the outwardly facing side of the gel pack couples to the inwardly facing side of the strap, which is within the broadest reasonable interpretation of claim 1, which merely recites that “only the second side of the at least one treatment pod is releasably coupled to the first side of the strap”, but does not specify any particular region of either the second side of the treatment pod or the first side of the strap which is coupled such that the disclosure of Biser ‘786 is distinguished over.
Applicant argues that none of Biser ‘786, Bruder, or Biser ‘283 discloses the claimed recessed area formed on its first side while being configured for contact with the eye region of the subject’s head. Applicant argues that the claimed recesses are distinct from apertures and “indentations comprising reduced fill material”, referencing ¶0065 of the present Application. Applicant further argues that Biser ‘283 does not disclose indentations, and just discloses reduced fill material, and that the cited embodiment cannot comprise a recess or there would be no pressure exerted on the eyeball.
¶0065 of the Application Publication discloses, in reference to figures 21-23, “In the depicted embodiment, each eye coverage portion 522 includes an opening, recess, depression, slit or another void 580 configured to be positioned over the wearer’s corneas when the mask is worn … The openings or voids 580 positioned over and around the cornea can help prevent the application of excess heat on and around the cornea … In example embodiments, the voids 580 can be recessed in the eye coverage portion 522 or detachable pods, or alternatively can be slits or openings extending through the entire thickness of the eye coverage portion and detachable pods whereby the user can see through the openings when worn.” Because the publication discloses features of the embodiment comprising openings not present in the embodiment in which the voids are recessed, applicant’s argument that the apertures of Biser ‘283 are not analogous to the claimed recesses is persuasive.
However, Biser ‘283 teaches that “the volume of gelatinous material near the center of the eyepieces is an amount that will not provide discomfort to the globes of the user’s eyes (i.e. the volume of gelatinous material in the center of each eye piece is less than the volume of gelatinous material in the area of the eyepiece surrounding the center)” (¶0059, lines 13-19). An area of low volume of gelatinous fill material surrounded by an area of higher volume of gelatinous fill material would form an indentation, which is synonymous with a recess or recessed area. Therefore, Biser ‘283 teaches that at least the fill material of the treatment pod should comprise an indentation in order to reduce the discomfort caused to the eyes. Additionally, reducing the volume of gelatinous material near the center would not necessarily result in no pressure exerted on the eyeball – the pressure would just be reduced depending on the degree to which the volume is reduced, which would correspond to the depth of the recess.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The office action has expressed the reasons for combining Bruder with Biser ‘786 as providing the treatment pod with anti-microbial properties and simplifying the process of providing hot moist therapy and for combing Biser ‘283 with Bruder and Biser ‘786 as reducing the discomfort caused to the eyes (please see ¶8-9 above). Therefore, the office action has demonstrated that the elements of the claimed invention were known in the prior art and identified reasons which would have prompted a person of ordinary skill in the art to combine the elements.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Chalek (US 2003/0055366 A1) discloses a therapeutic wrap comprising a strap which couples to a thermal pad at its center and by only one side of the thermal pad.
Payne (US 8,109,964 B2) discloses a device for compression of tissue under the eyes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                                        
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781